Citation Nr: 0717641	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-42 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (claimed as heart disease), to include as secondary 
to service-connected pulmonary tuberculosis. 

2.  Entitlement to an increased rating for pulmonary 
tuberculosis, moderately advanced, arrested, currently rated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The appellant had active military service from February 1943 
to August 1943, and from November 1943 to January 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.             

The record reflects that the appellant initially had 
requested a videoconference hearing in conjunction with his 
appeal, and that such a hearing was scheduled for December 
2006.  However, by way of correspondence dated in December 
2006, the appellant stated that he could not attend the 
videoconference hearing because he could not walk or drive a 
car, and was in pain and had difficulty breathing.  
Accordingly, the appellant's request for a personal hearing 
is deemed withdrawn.  38 C.F.R. § 20.704(d) (2006).

This case has been advanced on the docket due to the advanced 
age of the appellant. 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).

By an April 2004 rating action, the RO denied the appellant's 
claims of entitlement to service connection for hypertension 
and an anxiety disorder, both as secondary to service-
connected pulmonary tuberculosis.  The appellant filed a 
Notice of Disagreement in December 2004 and a Statement of 
the Case was issued in January 2006.  There is no indication 
from the information of record that the appellant filed a 
substantive appeal (VA Form 9), with respect to either issue.  
Accordingly, these issues are not before the Board for 
appellate consideration.   

In an October 2004 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
herpes zoster.  At that time, the RO assigned a 10 percent 
disability rating for the appellant's service-connected 
herpes zoster.  In November 2004, the appellant filed a 
Notice of Disagreement, disagreeing with the initial rating 
assigned to the herpes zoster.  A Statement of the Case was 
issued in January 2006.  There is no indication from the 
information of record that the appellant filed a substantive 
appeal.  Accordingly, the issue of entitlement to an initial 
rating in excess of 10 percent for herpes zoster is not 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The appellant does not have coronary artery disease 
(claimed as heart disease) that is related to his military 
service or his service-connected pulmonary tuberculosis.

2.  The appellant's service-connected pulmonary tuberculosis, 
which after its initial stages was characterized as 
moderately advanced in the late 1940's and 1950's, is 
currently inactive and has been so for many decades.  


CONCLUSIONS OF LAW

1.  Coronary artery disease (claimed as heart disease) was 
not incurred in or aggravated by active military service, and 
is not proximately due to or the result of service-connected 
pulmonary tuberculosis.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  

2.  The criteria for the assignment of a schedular rating in 
excess of 30 percent for pulmonary tuberculosis, moderately 
advanced, arrested, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6722 
(2006).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2001, May 2003, September 2003, and 
July 2005 letters.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the August 2001, May 2003, September 2003, and July 2005 
letters.  As such, the appellant was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the appellant is 
not prejudiced by the Board's consideration of the pending 
issues.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2001 and May 2003 
prior to the adjudication of the claims in August 2003.  
Additionally, the record contains a February 2006 
supplemental statement of the case following the September 
2003 and July 2005 letters.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that a timing error can 
be cured when VA employs proper subsequent process).

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini at 121.  In 
this case, this principle has been fulfilled by the July 2005 
letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical examination when 
such is necessary to make a decision on the claim.  The 
record contains the appellant's service medical records, VA 
Medical Center (VAMC) outpatient treatment records, private 
medical records, VA examination reports dated in June 2003, 
October 2003, and August 2005, and a tape recording and a 
computer diskette submitted by the appellant in October 2003.  

Based on the foregoing, VA satisfied its duties to the 
appellant.


        II.  Service Connection Claim

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Moreover, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by a 
service-connected disability or (b) aggravated by a service- 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 
488 (1995) (en banc).  The Court has held that, when 
aggravation of a veteran's non-service-connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service-connected, at 
least to the extent of the aggravation.  Allen, 7 Vet. App. 
at 439.

In the instant case, the appellant contends that he currently 
has coronary artery disease (claimed as heart disease) that 
is related to his periods of active military service.  In the 
alternative, the appellant maintains that his currently 
diagnosed coronary artery disease is related to his service-
connected pulmonary tuberculosis.  He states that in 1949, 
while he was receiving treatment for his pulmonary 
tuberculosis, he was injected with air which damaged his 
heart and caused him to later develop coronary artery disease 
and suffer two heart attacks.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his currently 
diagnosed coronary artery disease is either related to 
service or secondary to his service-connected pulmonary 
tuberculosis, is not competent evidence.    

After reviewing the evidence of record, the Board finds that 
the appellant does not have coronary artery disease (claimed 
as heart disease) that is etiologically related to his 
periods of active military service or his service-connected 
pulmonary tuberculosis.  The appellant's service medical 
records from his first period of service, from February 1943 
to August 1943, are negative for any complaints or findings 
of coronary artery disease.  The records show that following 
a medical survey where it was determined that the appellant 
had chronic pleurisy, the appellant received an honorable 
discharge from the military in August 1943.  By a February 
1944 rating action, service connection for chronic pleurisy 
was established.  The appellant re-enlisted in November 1943.  
The records from his second period of military service, from 
November 1943 to January 1946, are also negative for any 
complaints or findings of coronary artery disease.  Upon his 
November 1943 enlistment examination, the appellant's 
cardiovascular system was clinically evaluated as "normal."  
The records reflect that the appellant was hospitalized on 
numerous occasions for pulmonary tuberculosis.  During his 
last hospitalization, from June 1945 to January 1946, he 
underwent a physical examination in September 1945.  At that 
time, the appellant's heart was normal size and had normal 
rate and sounds.  There were no murmurs, thrills, or rubs.  
According to the records, after the appellant was released 
from the hospital, he was found to be unfit for military 
service due to his pulmonary tuberculosis and was 
subsequently discharged.  By a February 1946 rating action, 
service connection for the appellant's chronic pleurisy, 
recharacterized as pulmonary tuberculosis, was continued.    

The appellant underwent VA examinations in June 1946, July 
1946, and March 1952.  The VA examination reports are all 
negative for any complaints or findings of coronary artery 
disease   In the June 1946 VA examination report, it was 
noted that an x-ray of the appellant's heart was within 
normal limits.  In the July 1946 VA examination report, the 
appellant's cardio-vascular system was clinically evaluated 
as "normal."  In the March 1952 VA examination report, the 
appellant's cardio-vascular system was once again clinically 
evaluated as "normal."  In addition, an x-ray of the 
appellant's heart was reported to be normal.  

The first evidence of coronary artery disease is in October 
1986, over 40 years from the appellant's separation from the 
military.  In this regard, private medical records from the 
Clear Lake Regional Medical Center, from October 1994 to 
November 1996, show that in April 1995, the appellant 
underwent a physical examination.  At that time, it was noted 
that the appellant had a history of myocardial infarction in 
October 1986 which was followed by catheterization and 
angioplasty.  The appellant was hospitalized again in 
November 1994 for treatment of myocardial infarction with 
repeat catheterization.  He was diagnosed with coronary 
artery disease.  Subsequent records from the Clear Lake 
Regional Medical Center, from September 2001 to May 2003, 
show that in May 2003, the appellant underwent another 
catheterization for his coronary artery disease.  

Private medical records from C.N., M.D., from October 1997 to 
January 1998, show that in October 1997, the appellant was 
diagnosed with coronary artery disease and underwent a 
coronary artery bypass graft (heart bypass).  

VAMC outpatient treatment records, from March 2000 to 
September 2003, show intermittent treatment for the 
appellant's diagnosed coronary artery disease.  

In light of the above, the Board finds that there is no 
competent medical evidence of record which links the 
appellant's currently diagnosed coronary artery disease to 
service, or to any incident of service, despite his 
assertions that such a causal relationship exists.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record for treatment for coronary 
artery disease is 40 years or more after his separation from 
the military.  See cf. Mense v. Derwinski, 1 Vet. App. 354 
(1991).       

The Board recognizes that according to the appellant, he was 
first diagnosed with coronary artery disease in April 1974 
during a VA examination.  In this regard, upon a review of 
the April 1974 VA examination report, the Board notes that 
the examiner stated that an electrocardiogram (EKG) revealed 
the possibility of arteriosclerotic heart disease with old 
inferior wall infarction; probably symptomatic.  However, 
even if the Board accepts the April 1974 VA examination 
report as the first medical evidence of record for treatment 
of coronary artery disease, the evidence still shows that the 
first treatment for coronary artery disease occurred decades 
after the appellant's separation from the military; 
specifically over 28 years after the appellant's discharge.   

In the present case, the passage of many years between the 
appellant's discharge from active service and the medical 
documentation of coronary artery disease weighs heavily 
against the claim of service connection.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  In other words, the evidence of 
coronary artery disease is too remote to be causally linked. 
Again, none of the aforementioned medical evidence links the 
appellant's coronary artery disease to either period of his 
active military service.  In addition, there is also no 
competent medical evidence showing that the appellant's 
coronary artery disease was caused or made worse by his 
service-connected pulmonary tuberculosis.  In this regard, in 
an October 2003 VA examination report, the examiner opined 
that the appellant's coronary artery disease was not due to 
his pulmonary tuberculosis.     

In light of the above, the Board finds that the preponderance 
of the evidence is against the appellant's claim for service 
connection for coronary artery disease (claimed as heart 
disease), to include as secondary to service-connected 
pulmonary tuberculosis.  Coronary artery disease was not 
shown in service or within one year subsequent to service 
discharge, and there is no competent medical evidence of 
record which links the appellant's coronary artery disease to 
either period of the appellant's active military service.  In 
addition, there is also no competent medical evidence of 
record showing that the appellant's coronary artery disease 
was caused or made worse by his service-connected pulmonary 
tuberculosis.  Accordingly, the appeal is denied.     

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 7 Vet. App. 49 
(1990).      


III.  Increased Rating Claim

The veteran is currently assigned a 30 percent rating for 
pulmonary tuberculosis pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6722, which has been in effect since July 
1963.  Diagnostic Code 6722 is for application for moderately 
advanced inactive pulmonary tuberculosis and is rated under 
the general rating formula for inactive pulmonary 
tuberculosis.

The Board notes that there are special provisions regarding 
evaluation of respiratory conditions.  Public Law 90-493 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis.  
The repealed section, however, still applies to the case of 
any veteran who on August 19, 1968, was receiving or entitled 
to receive compensation for tuberculosis.  38 C.F.R. § 
4.96(b) (2006).  Thus, the old law continues to operate in 
the present case.

Where a rating for pulmonary tuberculosis was entitled on or 
prior to August 18, 1968, residuals of inactive pulmonary 
tuberculosis are rated 100 percent disabling for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during active service or 
subsequently; 50 percent thereafter for four years, or in any 
event, to six years after date of inactivity; 30 percent 
thereafter, for five years, or to eleven years after date of 
inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6722 (2006).  
Furthermore, that Code section provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time 
while the disease process was active; 20 percent following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.; and noncompensable otherwise.

Additionally, the rating schedule specifies that the 
graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  See Note (2) following Codes 6701- 
6724.  38 C.F.R. Part 4, Code 6701-6724 (2006).

In the present case, there is no current demonstration of 
active pulmonary tuberculosis.  Nor has there been objective 
evidence of an active process of pulmonary tuberculosis for 
many decades. 

Private medical records, from May 2002 to April 2003, show 
that in January 2003, the appellant underwent a whole-body 
positron-emission tomography (PET) scan.  The impression was 
that no right apical or subcarinal abnormal activity was seen 
to suggest a metabolically active process.  Low-grade process 
such as recurrent tuberculosis could not be excluded.  The 
records also show that in April 2003, the appellant had chest 
x-rays taken.  The impression was that the appellant 
demonstrated evidence of old granulomatous disease and 
bilateral apical parenchymal/pleural scarring.  

In June 2003, the appellant underwent a VA examination.  At 
that time, the examiner stated that following a review of the 
appellant's claims file and VAMC computerized records, it was 
his opinion that the appellant's tuberculosis was not active.  
The examiner noted that chest x-rays taken in April 2002 also 
indicated that the appellant's tuberculosis did not appear to 
be active.  

VAMC outpatient treatment records show that in August 2003, 
the appellant had chest x-rays taken.  The x-rays were 
interpreted as showing asymmetric right apical pleural 
scarring.  There were streaky infiltrates in the apices as 
well which were probably fibrosis.  Findings were likely 
related to prior granulomatous disease.  The pleural based 
density in the left lateral upper thorax was also stable.  
There was no new disease.  

Private medical records, from January 2002 to October 2004, 
show that in January 2003, sputum cultures taken from the 
appellant were interpreted as showing mycobacterium avium 
complex.  According to the records, in June 2004, the 
appellant had a computed tomography (CT) taken of his chest.  
The pertinent diagnosis was grossly stable pleural and 
parenchymal scarring within the upper lungs, bilaterally, 
consistent with prior granulomatous infection.  The records 
also reflect that in October 2004, the appellant had chest x-
rays taken.  The x-rays were interpreted as showing apical 
pleural thickening on the left and some old fibrocalcific 
changes were seen at the left apex.  The lungs appeared clear 
of infiltrate and no pleural fluid was seen.  The heart was 
not enlarged.  The impression was of no acute finding or 
interval change.

Following receipt of letters from the appellant in which he 
maintained that his pulmonary tuberculosis had become active 
again, the RO afforded the appellant a VA examination in 
August 2005.  At that time, the examiner noted that he had 
reviewed the appellant's claims file.  The examiner stated 
that according to the appellant, in 1996, he was diagnosed by 
a private physician with mycobacterium avium and treated with 
oral medication.  He noted that since 2003, he had been 
taking medication irregularly for his mycobacterium avium 
infection.  According to the appellant, in January 2003, he 
was diagnosed with tuberculosis and pneumonia by a Dr. H.  
The examiner stated that a recent chest x-ray showed stable 
bilateral parenchymal pleural scarring in the upper lobes.  
There was superior retraction of a hila and scattered 
calcified granulomata.  Those findings were compatible with 
clinical history of prior mycobacterium infection.  Heart 
size was normal.  There was no new disease or change.  
Following the physical examination and a review of the 
appellant's most recent chest x-ray, the examiner diagnosed 
the appellant with history of pulmonary tuberculosis; 
moderately advanced; currently inactive.  The examiner noted 
that the appellant was last treated with anti-tuberculosis 
medicine in 1951 and 1956, and had no treatment since.  At 
present, the appellant has rhonci, bilaterally, and 
expiratory wheezes, bilaterally, on auscultation of the 
chest.  He was on multiple medications for his lungs.  The 
appellant had a chronic productive cough.  The examiner 
reported that it was the appellant's contention that his 
mycobacterium avium was related to his tuberculosis.  
According to the examiner, mycobacterium avium was usually 
found in people who had chronic immunosuppression.  It was 
also found in people who had chronic obstructive pulmonary 
disease/chronic lung disease which the appellant had.  The 
examiner concluded that based on the appellant's chest x-
rays, the appellant's tuberculosis was not active.  

In light of the above, the opinions offered during the June 
2003 and August 2005 VA examinations found that the appellant 
does not have active tuberculosis.  As such opinions were 
offered following a review of the appellant's claims file, 
and in the case of the August 2005 VA examination, following 
a physical examination, they are highly probative.  In both 
cases, the opinions were accompanied by a clear rationale 
explaining why the disease was thought to remain inactive.  
In addition, no other competent evidence of record refutes 
the findings arrived at in June 2003 and August 2005.  VAMC 
outpatient treatment reports are negative for any reference 
to treatment for active pulmonary tuberculosis.  Indeed, 
there is no competent finding of active tuberculosis for many 
years, inclusive of the present appeal period.       

The Board recognizes that in the August 2005 VA examination 
report, the examiner noted that according to the appellant, 
in January 2003, he was diagnosed with tuberculosis and 
pneumonia by Dr. H.  However, in this regard, lay statements 
as to what a doctor said are not competent evidence.  See 
Warren v. Brown, 6 Vet. App. 4 (1993); see also 38 C.F.R. § 
3.159(a)(2) (2006).  In addition, private medical records, 
dated in January 2003, show that it was Dr. H. who ordered 
the appellant's sputum cultures and those cultures were 
interpreted as showing mycobacterium avium complex, not 
tuberculosis.  Moreover, the examiner from the appellant's 
August 2005 VA examination linked the appellant's 
mycobacterium avium complex to his diagnosed chronic 
obstructive pulmonary disease/chronic lung disease, not to 
his tuberculosis.  In this regard, the Board notes that 
service connection has been denied for the appellant's 
chronic obstructive pulmonary disease, to include as 
secondary to service-connected pulmonary tuberculosis.   

Based on the foregoing and without objective evidence of 
active pulmonary tuberculosis, it is the Board's judgment 
that the appellant has not satisfied the criteria under 
Diagnostic Code 6722 (entitled on August 19, 1968) for an 
increased rating.  The appellant's service-connected 
pulmonary tuberculosis, which after its initial active stages 
was characterized as moderately advanced in the late 1940's 
and 1950's, is currently inactive and has been so for many 
decades.  Accordingly, the appeal is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 7 Vet. App. at 49.  


ORDER

Entitlement to service connection for coronary artery disease 
(claimed as heart disease), to include as secondary to 
service-connected pulmonary tuberculosis, is denied.   

Entitlement to a rating in excess of 30 percent for pulmonary 
tuberculosis, moderately advanced, arrested, is denied.   





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


